Grounds stated in journal entry. It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same is hereby, affirmed on the grounds that the court of common pleas erred in the second and third particulars set out in the judgment entry of the circuit court; and also erred in the admission of evidence; and it appearing to the court that there *431were reasonable grounds for this proceeding in error, it is ordered that no penalty be assessed herein.
Price, C. J., Shauck, Crew, Summers and Davis, JJ., concur.